DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/22/2022 has been entered.
Response to Amendment
The amendments filed on 1/25/2022 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-12, 14-15, and 17-21, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Organic Electronics 13 (2012) 1086–1091) in view of Obana (WO 2015/174010, English translation as US Pub No. 2017/0054089) and Udaka (WO2014073446, English translation as US Pub No. 2015/0311445) 
	Regarding Claim 1, Chen et al. teaches a photoelectric conversion layer comprising C60/TiOPC/BP2T [Fig.3a, page 1089, top right of page] between a first electrode and second electrode [Al and ITO, Fig. 3a, page 1089]. The photelectric layer comprises a first, second, and third semiconductor layers.
	Chen et al. is silent on a photoelectric conversion film including a subphthalocyanine material, and an imaging device,  wherein the second organic semiconductor material has a highest occupied molecular orbital level ranging from -6 eV to -6.7 eV, and wherein an X-ray diffraction spectrum of the photoelectric conversion layer in a case where CuKa, is an X-ray generation source comprises at least three diffraction peaks in a region of a Bragg angle 20+0.2° of 18° or more.
	Obana et al. teaches a photoelectric conversion film including a subphthalocyanine derivative [Abstract, 0066-0067] where the subphthalocyanine has a HOMO level of greater than or equal to -7.0 eV and less than or equal to -5.5 eV overlapping the claimed -6 eV to -6.7 eV [0082]. The subphthalocyanine derivative provides high heat resistance [0074].
	Since Chen et al. teaches the use of a photoelectric layer comprising a phthalocyanine, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the subphthalocyanine derivatives of Obana et al. in place of the phthalocyanines of Chen et al. in order to provide an organic semiconductor with improved heat resistance [0074].
	Udaka et al. teaches a imaging device [Abstract], comprising: a first electrode [12, Fig. 1, 0028]; a second electrode [14, Fig. 1, 0028];
	a photoelectric conversion layer [13, Fig. 1, 0028] disposed between the first electrode [12, Fig. 1, 0028] and the second electrode [14, Fig. 1, 0028] 
	and comprising a first organic semiconductor material, a second organic semiconductor material, and a third organic semiconductor material [0064], wherein the second organic semiconductor material comprises a subphthalocyanine material [0033, and 0047, Fig. 9].
	Since modified Chen et al. teaches a photoelectric conversion layer comprising an subphthalocyanine  derivative [Obana: 0066-0067] and concerned about efficiency [Abstract], and Udaka et al. is also concerned about efficiency [0004] and a photoelectric conversion layer comprising an subphthalocyanine [0033], it would have been obvious to one of ordinary skill in the art before the filing of the invention apply the photoelectric conversion layer of modified Chen et al. in place of the photoelectric conversion layer of Udaka et al. as it is merely the selection of conventional SubPc type photoelectric conversion layers in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Within the combination above, modified Chen et al. teaches a photoelectric conversion layer comprising C60/SubPc of Obana et al./BP2T, which represents the first, second, and third semiconductor layers respectively, 
	Within the combination above, modified Chen et al. teaches the second organic semiconductor material comprising the subphthalocyanine has a HOMO level of greater than or equal to -7.0 eV and less than or equal to -5.5 eV overlapping the claimed -6 eV to -6.7 eV [Obana: 0082].
	Modified Chen et al. teaches one of the second organic semiconductor materials is the same as compound 6-5-1 in claim 11 and all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Chen et al. has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Chen et al., meeting the limitation of “wherein an X-ray diffraction spectrum of the photoelectric conversion layer in a case where CuKa, is an X-ray generation source comprises at least three diffraction peaks in a region of a Bragg angle 20+0.2° of 18° or more.”
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Regarding Claim 2, within the combination above, modified Chen et al. teaches the all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Chen et al. has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Chen et al., meeting the limitation of  “wherein a lowest unoccupied molecular orbital level of the second organic semiconductor material is less than a lowest unoccupied molecular orbital level of the first organic semiconductor material.” 
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 3, within the combination above, modified Chen et al. teaches where the subphthalocyanine has a HOMO level of greater than or equal to -7.0 eV and less than or equal to -5.5 eV overlapping the claimed -6 eV to -6.5 eV  [See rejection of claim 1, specifically the teaching of Obana et al.]
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.

Regarding claim 4, within the combination above, modified Chen et al. teaches where the subphthalocyanine has a HOMO level of greater than or equal to -7.0 eV and less than or equal to -5.5 eV overlapping the claimed -6 eV to -6.3 eV  [See rejection of claim 1, specifically the teaching of Obana et al.]
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.

Regarding Claim 5, within the combination above, modified Chen et al. teaches the all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Chen et al. has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Chen et al.,  meeting the limitation of  “the second organic semiconductor material as a single layer film has a higher linear absorption coefficient of a maximal absorption wavelength in a visible light region than the first organic semiconductor material as a single layer film and the third organic semiconductor material as a single layer film.” 
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding Claim 6, within the combination above, modified Chen et al. teaches wherein each of the first organic semiconductor material, the second organic semiconductor material, and the third organic semiconductor material is independently only one kind of organic semiconductor material [See rejection of claim 1]
	Regarding Claim 7, within the combination above, the teaching of Obana et al. provides general formula 2 in para. 66-67, which provides a variety of SubPC compounds [0066-0067] and  modified Chen et al. teaches the all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Chen et al. has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Chen et al., meeting the limitation of  “wherein the third organic semiconductor material has a value equal to or higher than the highest occupied molecular orbital level of the second organic semiconductor material”
	Regarding Claim 8-11, within the combination above, modified Chen et al. teaches the compound 9 [Obana: Page 8, compound 9, 0084-0085, and also page 7 compound 6] meeting the limitation of 6-5-10 and 6-5-1 respectively. 
	Regarding Claim 12, within the combination above, modified Chen et al. teaches the all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Chen et al. has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Chen et al., meeting the limitation of  “the third organic semiconductor material as a single layer film has a higher hole mobility than a hole mobility of the second organic semiconductor material as a single layer film.” 
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding Claim 14, Chen et al. teaches a photoelectric conversion layer comprising C60/TiOPC/BP2T [Fig.3a, page 1089, top right of page] between a first electrode and second electrode [Al and ITO, Fig. 3a, page 1089]. The photelectric layer comprises a first, second, and third semiconductor layer.
	Chen et al. is silent on a photoelectric conversion film including a subphthalocyanine material, and an imaging device,  wherein the second organic semiconductor material has a highest occupied molecular orbital level ranging from -6 eV to -6.7 eV, and wherein an X-ray diffraction spectrum of the photoelectric conversion layer in a case where CuKa, is an X-ray generation source comprises at least three diffraction peaks in a region of a Bragg angle 20+0.2° of 18° or more.
	Obana et al. teaches a photoelectric conversion film including a subphthalocyanine derivative [Abstract, 0066-0067] where the subphthalocyanine has a HOMO level of greater than or equal to -7.0 eV and less than or equal to -5.5 eV overlapping the claimed -6 eV to -6.7 eV [0082]. The subphthalocyanine derivative provides high heat resistance [0074].
	Since Chen et al. teaches the use of a photoelectric layer comprising a phthalocyanine, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the subphthalocyanine derivatives of Obana et al. in place of the phthalocyanines of Chen et al. in order to provide an organic semiconductor with improved heat resistance [0074].
	Udaka et al. teaches an electronic apparatus [Abstract], comprising: a lens [0026]; signal processing circuitry [0053]; and 
	a imaging device [Abstract], comprising: a first electrode [12, Fig. 1, 0028]; a second electrode [14, Fig. 1, 0028];	
	a photoelectric conversion layer [13, Fig. 1, 0028] disposed between the first electrode [12, Fig. 1, 0028] and the second electrode [14, Fig. 1, 0028] 
	and comprising a first organic semiconductor material, a second organic semiconductor material, and a third organic semiconductor material [0064], wherein the second organic semiconductor material comprises a subphthalocyanine material [0033, and 0047, Fig. 9].
	Since modified Chen et al. teaches a photoelectric conversion layer comprising an subphthalocyanine  derivative [Obana: 0066-0067] and concerned about efficiency [Abstract], and Udaka et al. is also concerned about efficiency [0004] and a photoelectric conversion layer comprising an subphthalocyanine [0033], it would have been obvious to one of ordinary skill in the art before the filing of the invention apply the photoelectric conversion layer of modified Chen et al. in place of the photoelectric conversion layer of Udaka et al. as it is merely the selection of conventional SubPc type photoelectric conversion layers in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Within the combination above, modified Chen et al. teaches an photoelectric conversion layer comprising C60/SubPc of Obana et al./BP2T, which represents the first, second, and third semiconductor layers respectively, 
	Within the combination above, modified Chen et al. teaches the second organic semiconductor material comprising the subphthalocyanine has a HOMO level of greater than or equal to -7.0 eV and less than or equal to -5.5 eV overlapping the claimed -6 eV to -6.7 eV [Obana: 0082].
	Modified Chen et al. teaches one of the second organic semiconductor materials is the same as compound 6-5-1 in claim 11 and all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Chen et al. has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Chen et al., meeting the limitation of “wherein an X-ray diffraction spectrum of the photoelectric conversion layer in a case where CuKa, is an X-ray generation source comprises at least three diffraction peaks in a region of a Bragg angle 20+0.2° of 18° or more.”
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Regarding Claim 15, within the combination above, modified Udaka et al. teaches wherein a mother skeleton of the third organic semiconductor material is different from a mother skeleton of the second organic semiconductor material [See rejection above]
	Regarding Claim 17, within the combination above, modified Chen et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Chen et al. has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Chen et al., meeting the limitation of “wherein excitons generated through absorption of light by the second organic semiconductor material are separated at an interface between two of the first organic semiconductor material, the second organic semiconductor material, and the third organic semiconductor material.”
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
	Regarding Claim 18, within the combination above, modified Chen et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Chen et al. has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Chen et al., meeting the limitation of “wherein the third organic semiconductor material has a HOMO level that is shallower than a HOMO level of the first organic semiconductor material and the HOMO level of the second organic semiconductor material.”
	The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding Claim 19, within the combination above, modified Chen et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Chen et al. has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Chen et al., meeting the limitation of  “wherein the hole transport property of the third organic semiconductor material as a single-layer film comprises a higher hole mobility than a hole mobility of the second organic semiconductor material as a single-layer film.”
	The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding Claim 20, within the combination above, modified Chen et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Chen et al. has a reasonable basis to believe that the claimed properties of “wherein a difference in highest occupied molecular orbital levels between the third organic semiconductor material and the first organic semiconductor material is less than 0.7 eV.” are inherently possessed by the device of modified Chen et al.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding Claim 21, within the combination above, modified Chen et al. teaches wherein the third organic semiconductor material exhibits crystallinity in the photoelectric conversion layer [Chen: page 1087, bottom right of page].
	Regarding Claim 23, within the combination above, modified Chen et al. all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Chen et al. has a reasonable basis to believe that the claimed properties of “wherein the X-ray diffraction spectrum of the photoelectric conversion layer comprises at least three diffraction peaks in a region of a Bragg angle 20+0.2° ranging from 18° to 30° both inclusive.” are inherently possessed by the device of modified Chen et al.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding Claim 24, within the combination above, modified Chen et al. all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Chen et al. has a reasonable basis to believe that the claimed properties of “the X-ray diffraction spectrum of the photoelectric conversion layer comprises one or more diffraction peaks in each of a region of a Bragg angle 20+0.2° ranging from 18° to 21° both inclusive, a region of a Bragg angle 20+0.2° ranging from 22° to 24° both inclusive, and a Bragg angle 20+0.2° ranging from 26° to 30° both inclusive.” are inherently possessed by the device of modified Chen et al., 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Organic Electronics 13 (2012) 1086–1091) in view of Obana (WO 2015/174010, English translation as US Pub No. 2017/0054089) and Udaka (WO2014073446, English translation as US Pub No. 2015/0311445) as applied above in addressing claim 21, in further view of Agata (US Pat No. 5965063)
	Regarding Claim 22, within the combination above, modified Chen et al. is silent on wherein a particle diameter of a crystal component of the third organic semiconductor material is in a range from about 6 nm to about 12 nm.
	Agata et al. teaches fine particles used in solar cells with a particle size of 0.01 to 50 um [Abstract], used to provide improved charge transporting properties [C2 line 30-40], wherein the fine particles can comprise the compound 1 in column 25 line 5-15.
	Since modified Chen et al. teaches an a photoelectric conversion layer comprising an SubPc and concerned about efficiency, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the third organic semiconductor material of modified Chen et al. with the particle sizes of Agata et al. in order to provide improved charge transporting properties [C2 line 30-40].
	Within the combination above, modified Chen et al teaches a particle size of 0.01 to 50 um overlapping the claimed 6 to 12 nm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 14-15, and 17-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726